Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160008                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160008                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 348422
                                                                    Macomb CC: 2011-001765-FC
  CHRISTINA ELIZABETH SEARS,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 11, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2020
           t0720
                                                                               Clerk